
	
		I
		111th CONGRESS
		1st Session
		H. R. 3571
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2009
			Mr. Boehner (for
			 himself, Mr. Cantor,
			 Mr. Pence,
			 Mr. Issa, Mr. Aderholt, Mr.
			 Akin, Mr. Alexander,
			 Mrs. Bachmann,
			 Mr. Bachus,
			 Mr. Barrett of South Carolina,
			 Mr. Bartlett,
			 Mr. Bilirakis,
			 Mr. Bishop of Utah,
			 Mrs. Blackburn,
			 Mr. Blunt,
			 Mr. Bonner,
			 Mrs. Bono Mack,
			 Mr. Boozman,
			 Mr. Boustany,
			 Mr. Brady of Texas,
			 Mr. Broun of Georgia,
			 Mr. Brown of South Carolina,
			 Mr. Burton of Indiana,
			 Mr. Buyer,
			 Mr. Calvert,
			 Mr. Camp, Mrs. Capito, Mr.
			 Carter, Mr. Chaffetz,
			 Mr. Coffman of Colorado,
			 Mr. Cole, Mr. Conaway, Mr.
			 Culberson, Mr. Davis of
			 Kentucky, Mr. Dent,
			 Mr. Dreier,
			 Mr. Duncan,
			 Mr. Ehlers,
			 Ms. Fallin,
			 Ms. Foxx, Mr. Franks of Arizona,
			 Mr. Gallegly,
			 Mr. Garrett of New Jersey,
			 Mr. Gerlach,
			 Mr. Goodlatte,
			 Ms. Granger,
			 Mr. Graves,
			 Mr. Harper,
			 Mr. Heller,
			 Mr. Hensarling,
			 Mr. Herger,
			 Mr. Inglis,
			 Mr. Sam Johnson of Texas,
			 Mr. Jones,
			 Mr. Jordan of Ohio,
			 Mr. King of New York,
			 Mr. Kingston,
			 Mr. Kline of Minnesota,
			 Mr. Lamborn,
			 Mr. Lance,
			 Mr. LaTourette,
			 Mr. Latta,
			 Mr. Lee of New York,
			 Mr. Lewis of California,
			 Mr. Linder,
			 Mr. LoBiondo,
			 Mr. Luetkemeyer,
			 Mrs. Lummis,
			 Mr. Daniel E. Lungren of California,
			 Mr. Mack, Mr. Marchant, Mr.
			 McCaul, Mr. McCarthy of
			 California, Mr. McCotter,
			 Mrs. McMorris Rodgers,
			 Mr. McHenry,
			 Mr. McKeon,
			 Mr. Miller of Florida,
			 Mrs. Miller of Michigan,
			 Mr. Moran of Kansas,
			 Mrs. Myrick,
			 Mr. Neugebauer,
			 Mr. Olson,
			 Mr. Paul, Mr. Petri, Mr.
			 Platts, Mr. Posey,
			 Mr. Putnam,
			 Mr. Radanovich,
			 Mr. Rogers of Alabama,
			 Mr. Rogers of Kentucky,
			 Mr. Roskam,
			 Mr. Royce,
			 Mr. Scalise,
			 Mr. Sessions,
			 Mr. Shimkus,
			 Mr. Shuster,
			 Mr. Simpson,
			 Mr. Smith of Texas,
			 Mr. Souder,
			 Mr. Sullivan,
			 Mr. Terry,
			 Mr. Tiberi,
			 Mr. Tiahrt,
			 Mr. Thompson of Pennsylvania,
			 Mr. Turner,
			 Mr. Upton,
			 Mr. Walden,
			 Mr. Wamp, Mr. Westmoreland, Mr. Whitfield, Mr.
			 Wilson of South Carolina, Mr.
			 Wolf, Mr. Young of
			 Florida, and Mrs. Biggert)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To prohibit the Federal Government from awarding
		  contracts, grants, or other agreements to, providing any other Federal funds
		  to, or engaging in activities that promote certain indicted
		  organizations.
	
	
		1.Short titleThis Act may be cited as the
			 Defund ACORN
			 Act.
		2.Prohibitions on
			 Federal funds and other activities with respect to certain indicted
			 organizations
			(a)ProhibitionsWith respect to any covered organization,
			 the following prohibitions apply:
				(1)No Federal
			 contract, grant, cooperative agreement, or any other form of agreement
			 (including a memorandum of understanding) may be awarded to or entered into
			 with the organization.
				(2)No Federal funds
			 in any other form may be provided to the organization.
				(3)No Federal
			 employee or contractor may promote in any way (including recommending to a
			 person or referring to a person for any purpose) the organization.
				(b)Covered
			 organizationIn this section,
			 the term covered organization means any of the following:
				(1)Any organization
			 that has been indicted for a violation under any Federal or State law governing
			 the financing of a campaign for election for public office or any law governing
			 the administration of an election for public office, including a law relating
			 to voter registration.
				(2)Any organization
			 that had its State corporate charter terminated due to its failure to comply
			 with Federal or State lobbying disclosure requirements.
				(3)Any organization
			 that has filed a fraudulent form with any Federal or State regulatory
			 agency.
				(4)Any organization
			 that—
					(A)employs any
			 applicable individual, in a permanent or temporary capacity;
					(B)has under contract
			 or retains any applicable individual; or
					(C)has any applicable
			 individual acting on the organization’s behalf or with the express or apparent
			 authority of the organization.
					(c)Additional
			 definitionsIn this section:
				(1)The term
			 organization includes the Association of Community Organizations
			 for Reform Now (in this subsection referred to as ACORN) and any
			 ACORN-related affiliate.
				(2)The term
			 ACORN-related affiliate means any of the following:
					(A)Any State chapter
			 of ACORN registered with the Secretary of State’s office in that State.
					(B)Any organization
			 that shares directors, employees, or independent contractors with ACORN.
					(C)Any organization
			 that has a financial stake in ACORN.
					(D)Any organization
			 whose finances, whether federally funded, donor-funded, or raised through
			 organizational goods and services, are shared or controlled by ACORN.
					(3)The term
			 applicable individual means an individual who has been indicted
			 for a violation under Federal or State law relating to an election for Federal
			 or State office.
				(d)Revision of
			 Federal Acquisition RegulationThe Federal Acquisition Regulation
			 shall be revised to carry out the provisions of this Act relating to
			 contracts.
			
